

rlhcorplogocolorrgba03.jpg [rlhcorplogocolorrgba03.jpg]


January 14, 2019




Ms. Julie Shiflett
julie.shiflett@rlhco.com


RE: Red Lion Hotels Corporation Employment Offer Letter


Dear Julie:


On behalf of Red Lion Hotels Corporation (the “Company”), we are delighted to
offer you the position of Executive Vice President, Chief Financial Officer. In
your new position, you will report to the President and CEO of the Company.


As an executive officer of the Company, the details of your hire, your
compensation and any of your acquisitions and dispositions of stock of the
Company may in the future be subject to Securities Exchange Commission reporting
rules.


The following outlines the employment package for your position.


START DATE: January 14, 2019.


POSITION: Executive Vice President, Chief Financial Officer. Your
responsibilities will be those outlined in your job description, as may be
modified, and as may be assigned to you from time to time by the President and
CEO. You will also be required, as appropriate and consistent with other senior
executives, to attend and participate in (i) necessary senior executive
meetings, committees and councils and (ii) meetings of the Board of Directors of
the Company.


COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $14,423.08, which is equivalent to $375,000 per year,
subject to normal withholdings and payroll taxes. You will not be entitled to
any additional compensation in the event you are appointed to serve as an
officer or director of any of the Company’s direct or indirect subsidiaries or
affiliates.






--------------------------------------------------------------------------------




BONUS: In addition to your base salary, you are eligible to earn a bonus if you
are actively employed throughout the applicable bonus period, and if you meet
the other requirements outlined in any bonus plan as may be approved by the
Company from time to time for Executive Vice Presidents of the Company. Bonus
targets and goals for achievement of bonuses by executive officers are set by
the Compensation Committee of the Board. Your bonus target for this position is
set at a target of 70% of base salary. In recognition of your work on behalf of
the Company as a consultant in 2018, you shall also be entitled to a bonus for
2018 at a target of 35% of base salary, and achievement determined by the
achievement of the President & CEO of the goals set for him by the Company for
2018.


ANNUAL EQUITY GRANT: At the sole discretion of the Compensation Committee of the
Company’s Board, you will receive an annual grant of equity under the Company’s
2015 Stock Incentive Plan (or such successor plan as may be then in effect). 
Subject to such discretion, such grant shall be in a value equal to 80% of your
base salary, a portion of which is anticipated to be issued in the form of
restricted stock units (“RSUs”) vesting 25% on each of the first four
anniversaries of issuance, and the balance of which is anticipated to be issued
in the form of performance stock units (“PSUs”) vesting in accordance with
performance metrics to be determined by the Compensation Committee in its sole
discretion and consistent with the terms and conditions of PSUs issued to the
Company’s other executive officers.  The annual equity grant is typically issued
at the end of March.


INITIAL EQUITY GRANT: You will also receive effective on your Start Date a
one-time grant of 88,000 Restricted Stock Units in the Company vesting
one-fourth on each of the first four anniversaries of issuance. In the event the
Company terminates your employment without cause, any Restricted Stock Units
that would otherwise have vested within 12 months after such termination shall
accelerate and vest upon such termination. Any RSUs you are issued that
subsequently vest shall be settled exclusively in the common stock of the
Company.


RELOCATION: You shall not be required to relocate from your present residence as
a condition of your employment now or at any time during your employment. You
may, however, be expected as part of your duties to travel frequently to such
places as may be directed from time to time by the Company. The Company will
reimburse your reasonable travel expenses in accordance with its travel
reimbursement policies as such policies may change from time to time.


BENEFITS: You will be eligible to participate in all employee benefit programs
on the same terms and conditions as any Company Executive Vice President, as
they may be modified from time to time, including:






--------------------------------------------------------------------------------




•
Medical and Dental insurance eligible the first of the month following your
Start Date
•
Employee Assistance Program (EAP)
•
Long Term Disability insurance coverage starting the first of the month
following your Start Date
•
Flexible Spending Account - Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your Start Date for the following 1st of the
month effective date
•
AFLAC - Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following Start Date and also
during open enrollment periods
•
Vacation, Holiday, Sick Pay and Disability Programs
•
Participation in the Company 401(k) Retirement Savings Plan with a discretionary
match made after the end of each calendar year.
•
Direct Deposit
•
Option to purchase shares of Company stock at a 15% discount through payroll
deduction under Red Lion’s Employee Stock Purchase Plan
•
Voluntary Term Life and AD&D Insurance coverage eligible the first of the month
following your Start Date
•
Continuing education reimbursement
•
Discounted hotel accommodations for you and your family at Company hotels





SEVERANCE BENEFITS:


UPON TERMINATION WITHOUT CAUSE: If the Company terminates your employment
without Cause (defined below), the Company will pay you a lump sum payment equal
to one-half (1/2) your base annual salary for the then current fiscal year,
provided that as a previous condition to such payment, you shall execute and not
revoke during any legally applicable revocation period, a mutually acceptable
separation agreement and general release.


UPON CHANGE OF CONTROL AND CONSTRUCTIVE TERMINATION: If, during the term of your
employment with the Company, there is a Change of Control (defined below) and
there is a Constructive Termination (defined below) of your employment without
Cause within twelve (12) months after such Change of Control, you will, in lieu
of severance under the preceding paragraph, be entitled to a lump sum payment
equal to the sum of (a) your base annual salary for the then current fiscal
year, plus (b) an amount equal to (i) your target annual bonus under the then
applicable bonus plan for the then current fiscal year, multiplied by (ii) a
fraction, the numerator of which is 365 plus the number of days elapsed in the
then current fiscal year at the time of the termination and the denominator of
which is 365. In addition, (A) the Company shall accelerate vesting on any
portion of any equity grant previously made to you under the Company’s 2015
Stock Incentive Plan, or any successor plan, that would otherwise have vested
after the date of the termination of your employment; and (B) all Company
imposed restrictions under any restricted stock, restricted stock unit or other
similar equity-based awards granted to you by the Company shall be terminated
upon the termination of your employment, and the Company shall issue all common
stock that underlies such awards but has not yet been issued; provided that
(i) if the terms of any such award require you to pay monetary consideration for
such stock, the stock underlying such award shall be issued only if you pay such




--------------------------------------------------------------------------------




consideration, and (ii) if any restrictions under any such award are
performance-based, such restrictions shall terminate and the stock underlying
such award shall be issued only if and to the extent expressly provided in the
agreement evidencing the award.


As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved.


“Constructive Termination” shall be deemed to occur if the Company terminates
your employment without Cause, or if you voluntarily elect to terminate your
employment within thirty (30) days after any of the following events occurring
without your consent: (i) there is a significant reduction in your overall scope
of duties, authorities and responsibilities (it being understood that a new
position within a larger combined company is not a constructive termination if
it is in the same area of operations and involves similar scope of management
responsibility notwithstanding that you may not retain as senior a position
overall within the larger combined company as your prior position within the
Company); or (ii) there is a reduction of more than 20% of your base salary or
target bonus (other than any such reduction consistent with a general reduction
of pay across the Company’s or its successor’s executive staff as a group, as an
economic or strategic measure due to poor financial performance by the Company);
or (iii) you are required to relocate from your present residence as a condition
of your continuing employment.


As used herein, the term “Change of Control” means the occurrence of any one of
the following events: any merger or consolidation involving the acquisition of
50% or more of the combined voting power of the outstanding securities of the
Company by a “person” or “group” (as those terms are defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934), adoption of a plan for
liquidation of the Company or for sale of all or substantially all of the assets
of the Company or other similar transaction or series of transactions involving
the Company, or the acquisition of 50% or more of the combined voting power of
the outstanding securities of the Company by a “person” or “group” (as those
terms are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934).


The severance amounts hereunder shall, subject to COMPLIANCE WITH SECTION 409A
below, be paid to you as soon as practicable following the occurrence of the
event that entitles you to such payments.


COMPLIANCE WITH SECTION 409A: Notwithstanding any other provision of this letter
to the contrary, the provision, time and manner of payment or distribution of
all compensation and benefits provided by this letter (“Section 409A Deferred
Compensation”) that constitute nonqualified deferred compensation subject to and
not exempted from the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), shall be subject to, limited by and construed
in accordance with the requirements of such section and all regulations and
other guidance promulgated by the Secretary of the Treasury pursuant




--------------------------------------------------------------------------------




to such section (such section, regulations and other guidance being referred to
herein as “Section 409A”), including the following:


(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to this letter upon
your Constructive Termination shall be paid or provided only at the time of a
termination of your employment that constitutes a Separation from Service. For
the purposes of this letter, a “Separation from Service” is a separation from
service within the meaning of Treasury Regulation Section 1.409A-1(h).


(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of
your Separation from Service, you are a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then any payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to this letter upon your Separation from Service shall be paid or provided
commencing on the later of (i) the first business day after the date that is six
months after the date of such Separation from Service or, if earlier, the date
of your death (in either case, the “Delayed Payment Date”), or (ii) the date or
dates on which such Section 409A Deferred Compensation would otherwise be paid
or provided in accordance with this letter without regard to this paragraph. All
such payments and benefits that would, but for this paragraph, become payable
prior to the Delayed Payment Date shall be accumulated and paid on the Delayed
Payment Date.



(c)    Installments. Your right to receive any amounts payable hereunder in two
or more installments shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment for purposes of Section 409A.



(d)    Notice Upon Constructive Termination. If you voluntarily elect to
terminate your employment under circumstances that would otherwise constitute a
Constructive Termination under this letter, a Constructive Termination shall not
be deemed to have occurred unless (i) you have given the Company written notice
that a specified event has occurred giving you the right to voluntarily
terminate your employment and have that be treated as a Constructive
Termination, (ii) the Company fails to cure such event within a period of thirty
(30) days after the receipt of such notice, and (iii) you voluntarily terminate
your employment within thirty (30) days following the end of that period.


LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will continue to act at all times in the best interest of the
Company. You also agree that, except as required for performance of your work,
you will not use, disclose or publish any Confidential Information of the
Company either during or after your employment, or remove any such information
from the Company’s premises. Confidential Information includes, but is not
limited to, lists of actual and prospective customers and clients, financial and
personnel-related information, projections, operating procedures, budgets,
reports, business or marketing plans, compilations of data created by the
Company or by third parties for the benefit of the Company.




--------------------------------------------------------------------------------






NONCOMPETITION AND NONSOLICITATION: (a) You agree that during a period after
termination of your employment commensurate with the months of base salary you
are paid as a benefit in connection with a related severance event, you will
not, directly or indirectly, engage or participate or make any financial
investments in (other than ownership of up to 5% of the aggregate of any class
of securities of any corporation if such securities are listed on a national
stock exchange or under section 12(g) of the Securities Exchange Act of 1934) or
become employed by, or act as an agent or principal of, or render advisory or
other management services to or for, any Competing Business. As used herein the
term “Competing Business” means any business which includes hotel ownership,
hotel management, hotel services or hotel franchising that competes directly or
indirectly with the Company.


(b)     You also agree that during your employment at the Company and during a
period after termination of your employment commensurate with the months of base
salary you are paid as a benefit in connection with a related severance event,
you will not solicit, raid, entice or induce any person that then is or at any
time during the twelve-month period prior to the end of your employment was an
employee of the Company (other than a person whose employment with the Company
has been terminated by the Company), to become employed by any person, firm or
corporation.


COMPLAINT RESOLUTION: By accepting this offer with the Company, you also agree
to continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
the Company supervisors or officers any matters which require their attention.


KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.


NATURE OF EMPLOYMENT: As you know, the Company is an at-will employer. This
means that your employment is not for a set amount of time; either you or the
Company may terminate your employment at any time, with or without cause.


ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
the Company, and supersedes any prior understandings or agreements, whether oral
or in writing.


The Company reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company’s policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.






--------------------------------------------------------------------------------




We are pleased and proud to be adding your talents to a leadership team that is
dedicated to making a difference in the communities we serve, creating
fulfilling jobs and environments conducive to success, and providing the
foundation for the ongoing success of the Company.


Sincerely,




/s/ Gregory T. Mount            
Gregory T. Mount
President and CEO
Red Lion Hotels Corporation


Accepted as of the date first set forth above:
/s/ Julie Shiflett            
Julie Shiflett




